Order entered October 28, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01271-CV

                            IN RE SENRICK WILKERSON, Relator

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-00716

                                              ORDER
                 Before Chief Justice Wright, Justice Bridges and Justice Stoddart

        Before the Court is relator’s letter dated October 14, 2015 in which he requests that the

Court order the trial court to issue a bench warrant to transport the relator to Dallas County so

that he can prepare for the trial of his civil case. We treat relator’s letter as a petition for writ of

mandamus. Based on the Court’s opinion of this date, we DENY the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                         /s/    CRAIG STODDART
                                                                JUSTICE